Yanderburgui, J.
This action is to recover the value of a certain stock of goods attached by defendant as sheriff, and alleged to have been previously transferred to the plaintiff without sufficient consideration, and in fraud of the vendor’s creditors. The evidence *115shows that the transfer was made in writing, which, upon its face, appears to be valid, and upon sufficient consideration; and there is no such discrepancy between the amount of such consideration and the value of the goods as of itself to raise a presumption of fraud. The question of fraud in fact, which the jury have negatived by their verdict in plaintiff’s favor, we cannot consider here, because all the evidence bearing on it does not appear to- be returned. The record discloses sufficient evidence to support the verdict for the amount found, and the district court has considered this question and declined to interfere. There is no ground, therefore, upon which we can disturb the verdict upon the state of the evidence, and we discover no error in the rulings of the court.
Order affirmed.